OFFICIAL BUSINESS    '<2     . ?&. uss POSTAGEe PITNEY BOWES
                                                               LU
                                           STATE OF TEXAS           <

                                           PENALTY FOR
                                           PRIVATE USE                  M 5!fS701 S0W.4116
                                                               a. iZ          0001401623 NOV 06 2015
    P.O. BOX 12308, CAPITOL STATION s_,
        AUSTIN, TEXAS 78711




                                          RE: WRs82,437s01

                                          SHERRON DONDRIEL PHILLIPS
                                                        l# 1926973
                                                                                                VAC




I